DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/15/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 4-12 and 14-16
Withdrawn claims: 13
Previously cancelled claims: 2 and 3
Newly cancelled claims: None
Amended claims: 1 and 14
New claims: None
Claims currently under consideration: 1, 4-12 and 14-16
Currently rejected claims: 1, 4-12 and 14-16
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8, 10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. (U.S. 2013/0122152 A1) in view of Ummadi et al. (U.S. 2013/0129899 A1).
Regarding claim 1, Pascual et al. discloses a ready-to-drink beverage comprising a dairy component, a flavor component that is a cocoa component, and a stabilizing system ([0024]) comprising (i) a first stabilizing component comprising microcrystalline cellulose (MCC), carboxymethyl-cellulose (CMC) ([0027]), and 0.005-0.015 wt.% carrageenan (specifically, about 
Pascual et al. does not disclose the starch as being a modified starch.
However, Ummadi et al. discloses that chemically-modified starches are conventionally used in the beverage art as stabilizers ([0078], [0045]).
It would have been obvious to one having ordinary skill in the art to incorporate a modified starch as taught in Ummadi et al. into the beverage of Pascual et al. While Pascual et al. teaches various sources of starch, the reference provides little additional instruction regarding suitable types of starch, beyond indicating that the starch is intended to maintain good suspension stability, avoid syneresis during storage and improve mouthfeel ([0038]). A skilled practitioner would thus be motivated to consult Ummadi et al. for additional teaching regarding suitable starches. Since Ummadi et al. teaches that chemically-modified starches are used in the art as stabilizers ([0078]) and Pascual et al. indicates a preference for starches that maintain stability ([0038]), the incorporation of a modified starch into the beverage of Pascual et al. would be obvious to a skilled practitioner.
Though Ummadi et al. indicates chemically-modified starches “are also preferably avoided” ([0078]), such a preference is only in the interest of excluding ingredients that would not be considered natural ingredients ([0075]-[0079]). The reference plainly states that modified starches are used in the art as stabilizers ([0078]) and also indicates that beverages of the invention “may comprise any other suitable ingredients known in the art for producing a 
As for claim 5, Pascual et al. teaches that the weight ratio of cellulose to carrageenan ranges from about 40:1 to 2:1 (specifically, about 1:0.01 to about 1:30) ([0010]). Pascual et al. also teaches that the starch may be present in an amount of about 0.05-5% by weight ([0038]) and that the gum (i.e., carrageenan) may be present in an amount of about 0.01-0.9% by weight (0011]). Such ranges overlap the claimed range of ratios of starch to carrageenan of about 3.3:1 to about 150:1, which renders the claimed range obvious.
As for claim 6, Pascual et al. discloses the cellulose component as being present in the beverage at about 0.03-1% by weight ([0009]) and the carrageenan as being in the beverage at about 0.01-0.9% by weight ([0011]). Taken together, the two components would collectively be present in a range of about 0.04-1.9% by weight, which renders the claimed range for the first stabilizing component of 0.03-0.2 wt.% of the beverage obvious.
As for claim 8, Pascual et al. discloses the starch may be present in an amount of about 0.05-5% by weight ([0038]), which renders the claimed range of 0.05-0.75 wt.% of the beverage obvious.
As for claim 10, Pascual et al. discloses the beverage as comprising added sugar in an amount up to about 4.5 wt.% of the beverage (specifically, about 0.001-6wt.%) ([0033]-[0034]).
As for claim 12, Ummadi et al. discloses modified starch as being hydroxypropyl starch ([0078]).
Regarding claim 14, Pascual et al. discloses a ready-to-drink aseptic beverage comprising a dairy component, a flavor component that is a cocoa component, a stabilizing system ([0024]) comprising (i) a first stabilizing component comprising microcrystalline cellulose (MCC), 
Pascual et al. does not disclose the starch as being a modified starch.
However, Ummadi et al. discloses that chemically-modified starches are conventionally used in the beverage art as stabilizers ([0078], [0045]).
It would have been obvious to one having ordinary skill in the art to incorporate a modified starch as taught in Ummadi et al. into the beverage of Pascual et al. While Pascual et al. teaches various sources of starch, the reference provides little additional instruction regarding suitable types of starch, beyond indicating that the starch is intended to maintain good suspension stability, avoid syneresis during storage and improve mouthfeel ([0038]). A skilled practitioner would thus be motivated to consult Ummadi et al. for additional teaching regarding suitable starches. Since Ummadi et al. teaches that chemically-modified starches are used in the art as stabilizers ([0078]) and Pascual et al. indicates a preference for starches that maintain stability ([0038]), the incorporation of a modified starch into the beverage of Pascual et al. would be obvious to a skilled practitioner.
Though Ummadi et al. indicates chemically-modified starches “are also preferably avoided” ([0078]), such a preference is only in the interest of excluding ingredients that would not be considered natural ingredients ([0075]-[0079]). The reference plainly states that modified starches are used in the art as stabilizers ([0078]) and also indicates that beverages of the invention “may comprise any other suitable ingredients known in the art for producing a beverage, such as…stabilizers” ([0045]). Ummadi et al. thus cannot be said to teach away from modified starches as stabilizers in beverage products.
As for claims 15 and 16, Pascual et al. discloses the beverage as being stabilized with the cellulose components, carrageenan, and an emulsifier ([0024]). However, the emulsifier may be simply casein ([0032]), which is a dairy protein that is characterized as Pascual et al. separately from the stabilizing system ([0024]). The beverage of Pascual et al. is thus interpreted as not comprising any stabilizers beyond the first stabilizing component (i.e., MCC, CMC, and carrageenan) and the second stabilizing component, which renders claims 15 and 16 obvious.
Claims 4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. (U.S. 2013/0122152 A1) in view of Ummadi et al. (U.S. 2013/0129899 A1) as applied to claim 1, and further in view of Tatz (U.S. 2006/0093720 A1).
Regarding claim 4, Pascual et al. and Ummadi et al. discloses the beverage of claim 1.
The cited prior art does not disclose the beverage as comprising gellan, or a ratio of gellan to cellulose and to carrageenan that ranges from about 0.7:40:1 to about 15:2:1.
However, Tatz discloses that gellan gum is a gelling agent that may be used for the same purpose as carrageenan ([0120]).
It would have been obvious to one having ordinary skill in the art to incorporate gellan into the beverage of Pascual et al. MPEP 2144.06 II indicates that substituting equivalents known prima facie obvious when the equivalency is recognized by the prior art. Since Tatz discloses gellan gum and carrageenan as both being suitable gelling polysaccharide polymers that are well-known in the art ([0120]), the substitution of all or a portion of the carrageenan of Pascual et al. with gellan would be obvious to a skilled practitioner.
As for the claimed ratios, Pascual et al. teaches that the weight ratio of cellulose to carrageenan ranges from about 40:1 to 2:1 (specifically, about 1:0.01 to about 1:30) ([0010]). A skilled practitioner substituting a portion of gellan for carrageenan would at least find utilizing the two gelling agents in equal amounts to be obvious. A ratio of gellan to carrageenan of 1:1 renders the claimed range of about 0.7:1 to about 15:1 obvious.
As for claim 7, Pascual et al. discloses the carrageenan as being present in an amount ranging from about 0.01-0.9% by weight ([0030]). A skilled practitioner would incorporate gellan in a comparable amount as the carrageenan in light of the instruction in Tatz regarding their similar uses. As such, the claimed range for gellan of 0.01-0.075 wt.% of the beverage would be obvious to a skilled practitioner. Motivation for consulting Tatz and incorporating gellan was described previously in relation to claim 7.
As for claim 9, Pascual et al. discloses the starch may be present in an amount of about 0.05-5% by weight ([0038]) and discloses the carrageenan as being present in an amount ranging from about 0.01-0.9% by weight ([0030]), where such a range was considered to be instructive for an amount of gellan to be used in the beverage. Taken together, the two components would collectively be present in a range of about 0.06-5.9% by weight, which renders the claimed range for the second stabilizing component comprising both starch and gellan of 0.06-0.825 wt.% of the beverage obvious. Motivation for consulting Tatz and incorporating gellan was described previously in relation to claim 7.
As for claim 11, Tatz discloses that high acyl gellan produces soft, elastic gels and low acyl gellan produces firm, brittle gels ([0128]). A skilled practitioner would recognize that high acyl gellan would be more suitable for a beverage product, which renders the use of high acyl gellan obvious. Motivation for consulting Tatz and incorporating gellan was described previously in relation to claim 7.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 5, 6, 8, 10, 12 and 14-16 over Pascual et al. and Ummadi et al.; claims 4, 7, 9 and 11 over Pascual et al., Ummadi et al. and Tatz: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Pascual et al. teaches using water as a remainder to “adjust the total product weight” (Applicant’s Remarks, p. 6, ¶7). Applicant also asserted that the secondary references do not remedy the alleged deficiencies of Pascual et al. (Applicant’s Remarks, p. 6, ¶7 – p. 7, ¶1).
However, Pascual et al. only states in an example that RO water was added to adjust the total product weight ([0046]). MPEP 2123 II states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” Pascual et al. teaches more broadly that “a process of making the chocolate beverages includes dissolving the raw materials in fluid milk/water” ([0036]) and “[t]he process of making the beverages includes dissolution of the stabilizing system components (cellulose component and gum) in water and /or fluid milk
The rejections of claims 1, 4-12 and 14-16 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 4-12 and 14-16 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793